DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended because of the antecedent basis problems as follows: 
Claim 1, line 2, change the phrase “the position” to --- a position ---.
Claim 1, line 4, change the phrase “the current” to --- a current ---.
Claim 1, line 8, after the phrase “vehicle” insert --- radio ---.
Claim 1, line 9, change the phrase “codes” to --- code ---.
Claim 8, line 3, change the phrase “the position” to --- a position ---.
Claim 8, line 5, change the phrase “the” to --- a ---.
Claim 8, line 10, after the phrase “vehicle” insert --- radio ---.
Claim 8, line 11, change the phrase “codes” to --- code ---.
Claim 13, line 1, change the phrase “device” to --- apparatus ---.
Claim 14, line 5, change the phrase “device,” to --- apparatus, ---.
Claim 14, line 5, change the phrase “computing device” to --- computing apparatus ---.

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of a system and method for assisting in the parking of a vehicle in a vacant parking area, characterized in that a parking process is started by virtue of a radio key of the vehicle being placed onto a smartphone display, so that a lens in the vehicle key captures a flashing code and the radio key returns the flashing codes to the vehicle by radio.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Konradv et al discloses the server may receive an indication requesting a parking space for the vehicle. The indication may include an indication of a specific parking facility or a location near which the vehicle should be parked.  The indication may include requirements for the parking space, such as requirements associated distance from a relevant location.  The request may be automatically generated based upon a location of the vehicle, such as a destination geospatial location or a current location determined by a GPS unit.  One or more options regarding parking facilities or locations may be presented to a vehicle operator or user of a mobile device. Once an option has 
[US 10,156,848]
Lee et al disclose the mobile terminal for assisting parking of a vehicle, the mobile terminal including a camera, a display unit, and a controller for finding parkable areas matching an overall width of the vehicle by detecting a distance between a plurality of objects in an image obtained by the camera, providing parkable area information corresponding to the parkable areas on the image through the display unit, and selecting one of the parkable areas.	[US 10,431,086]
Esselink et al discloses the system includes a processor configured to receive a request for temporary vehicle usage. The processor is also configured to associate a requesting user with an available vehicle and generate a temporary vehicle access code and start code, usable during a predetermined time period. The processor is further configured to send the access code and start code to both the user and the vehicle.
[US 2015/0161832]
Froitzheim discloses the methods and apparatuses for unlocking a motor vehicle using a motor vehicle access and/or start system. For example, a vehicle key for opening, starting, and locking a motor vehicle may include: a first transceiver communicating with the motor vehicle access and start system; a second transceiver communicating with a mobile radio terminal; and a controller which, on the basis of a code received from the mobile radio terminal and in the form of either a release code or a locking code, either releases or locks communication between the vehicle key and the motor vehicle access 
Bautista et al discloses the server device includes: a receiver configured to receive, from a management device installed in a parking zone, information about a vehicle, which enters the parking zone, obtained from an exterior of the vehicle and wireless identification information obtained from a mobile terminal in the vehicle; a controller configured to generate first encryption information corresponding to the vehicle, by using the information about the vehicle and the wireless identification information; and a transmitter configured to, when a parking area is assigned to the vehicle, transmit information about the parking area to the mobile terminal.	[US 2019/0392543]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
04/30/2021